Sentencia
Por la corte, a propuesta del
Juez Asociado Señor Wole.
Por cuanto de la lectura de la prueba y de la opinión de la corte inferior bemos llegado al convencimiento de que el accidente ocurrido en este caso se debió únicamente a haber el demandante virado repentinamente su bicicleta, y no a negligencia alguna del demandado al conducir su auto-móvil o por dejar de dar aviso o de aprovecharse de la úl-tima oportunidad expedita para evitar el daño;
Por cuanto aunque la corte sentenciadora se equivocó al ordenar que se hiciera un examen físico del demandante, según lo hemos resuelto en el oaso de Aponte v. Corte de Distrito de Mayagüez, 38 D.P.R. 673, sinjembargo, tal exa-men sólo envolvía la cuestión de los daños y perjuicios, cuestión que no cabe en este caso;
Por tanto, no habiéndose cometido ningún error perju-dicial, se confirma la sentencia apelada que dictó la Corte de Distrito de Mayagüez con fecha 26 de mayo de 1927, en el caso arriba titulado.